                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 ANGELA HAYWARD,                                    Case No. 18-cv-05380-VC
                Plaintiff,
                                                    REMAND ORDER
         v.

 WINCO HOLDINGS, INC., et al.,
                Defendants.



       Diversity jurisdiction is lacking, so the case is remanded to the Contra Costa County

Superior Court. See Sanchez v. YRC Inc., No. 818-CV-00430-JLS-JDE, 2018 WL 2146503, at

*2-3 (C.D. Cal. May 9, 2018). Fees are appropriate pursuant to 28 U.S.C. § 1447(c). If the

parties cannot agree on the amount within 7 days, plaintiffs may file a fee request, the defendant

may respond within 2 days after the request is filed, and the Court will rule on the request.

       IT IS SO ORDERED.



Dated: October 17, 2018
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
